Citation Nr: 1138281	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-30 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980, October 2001 to August 2002, October 2003 to April 2005, and January 2008 to January 2009.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in North Little Rock, Arkansas.  It was remanded for additional development in April 2011 and has now been returned to the Board for appellate disposition.

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2011 hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his September 2011 hearing, the Veteran testified that he received private treatment from Dr. T.L. and AR Care regarding his hypertension.  While the Veteran indicated at his hearing that he would attempt to obtain these records and send them to VA, for whatever reason he did not do so.  One more attempt to obtain releases from the Veteran so VA may try to obtain these records is in order.

The claims file also contains National Guard treatment records from March 2005 and earlier, with the exception of a blood pressure reading slip from April 2006 and a demobilization questionnaire from March 2008.  The Veteran indicated that more current National Guard treatment records exist that reflect treatment for his high blood pressure.  These more recent treatment records should be obtained.  

VA treatment records are current through February 2011.  The Veteran testified that his hypertension has gotten worse and he stated his blood pressure medication had to be increased in March or April of 2011.  These VA records should be obtained.

Finally, the Board notes that the Veteran was last examined with respect to his hypertension in April 2006.  A more recent examination is in order to assess the current severity of the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he complete releases enabling VA to obtain treatment records from Dr T.L. and AR Care.  If the Veteran provides the releases, then these records should be obtained on his behalf and associated with the claims file.  The RO/AMC should also contact the appropriate official of the Arkansas Army National Guard to obtain copies of all treatment records of the Veteran from March 2005 to the present time.  VA treatment records for the period after February 2011 should also be obtained.  If any of these records cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  After the above development is completed, the Veteran should be scheduled for a VA examination to determine the severity and symptoms of the Veteran's hypertension.  The examiner should review the claims file in conjunction with the examination.  The examiner should fully set forth the symptoms of the Veteran's high blood pressure and identify the treatment that he is receiving for his high blood pressure.  Three separate blood pressure readings should be obtained.  Additionally, after examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran has a history of diastolic blood pressure of predominantly 100 or more and now needs continuous medication for control of his hypertension.  The Veteran is to be apprised of the importance of appearing for any scheduled examination according to the provisions set forth at 38 C.F.R. §3.655 (2011). 

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 
  
Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2011).


